Per Curiam.

These two causes involve a so-called fair housing ordinance of Toledo held invalid by the judgment of *164the Court of Appeals for Lucas County. Each case is before us on an appeal from that judgment and on the claim that a substantial constitutional question is involved.
The judgment entry of the Court of Appeals in each case states in part (see also opinion, 194 N. E. 2d 877 at 880):
“Ordinance 682-61 of the city of Toledo is so indefinite and uncertain that enforcement of its provisions is impossible; there is no power vested in the fair housing board to require the attendance of witnesses or to take testimony under oath; and there are no penalty provisions for enforcement of its order.”
An examination of that ordinance leads us to the same conclusion. That conclusion requires us to affirm the judgment of the Court of Appeals. Hence, it is not necessary for us to consider the other and additional reasons for its decision which are set forth by the Court of Appeals both in its judgment and in its opinion, although we recognize that some of those reasons are inconsistent with our conclusions in Porter v. City of Oberlin, 1 Ohio St. 2d 143.

Judgment affirmed.

Taut, C. J., Zimmerman, Matthias, O’Neill and Herbert, JJ., concur.
Schneider, J., dissents.
Brown, J., not participating.